 OLESON'S FOODS NO. 4, INC.543Oleson's Foods No. 4, Inc., Oleson's Foods No. 5, Inc.,Oleson's Foods No. 6, Inc.,Gerald W. Oleson andFrancesM. Oleson,Co-Partners,Oleson's FoodStores, Gerald W. Oleson and Frances M. Oleson,Co-Partners,Oleson'sVariety Store,and Local539,AmalgamatedMeat Cutters and ButcherWorkmen of North America,AFL-CIO andRetail Store Employees Union,Local No. 11,RetailClerksInternationalAssociation,AFL-CIO.Cases 7-CA-5574 (1), 7-RC-7314, 7-CA-5574(2), and 7-RC-7313September25, 1967DECISION AND ORDERBy CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND ZAGORIAOn February 17, 1967, Trial Examiner MortonD. Friedman issued his Decision in the above-enti-tled proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices, and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion.The Trial Examiner further found that theRespondent had not engaged in certain other unfairlabor practices alleged in the complaint. Thereafter,the Respondent and the Retail Clerks filed excep-tions to the Trial Examiner's Decision and support-ing briefs. The General Counsel and the Meat Cut-ters did not file any exceptions to the Trial Ex-aminer's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the followingmodifications and exceptions:1.The Trial Examiner recommended dismissalof the 8(a)(1) allegations of the complaint insofar asthey pertained to the Respondent's polling of itsemployees. The Union excepts to such recommen-dation.We do not deem it necessary, however, topass upon this issue in the circumstances of thiscase. The polling in issue occurred on March 26,1966; the hearing in this case was held in October1966; and the Trial Examiner issued his Decisionon February 17, 1967. Subsequent to all theseevents, the Board, on June 26, 1967, issued its Sup-plemental Decision inStruksnes Construction Co.,Inc.,165 NLRB 1062, in which it modified andrestated the criteria applicable to a polling issuesuch as that involved in this case. The parties hereinhave not, of course, had an opportunity to addressthemselves to such modified criteria; and, in anyevent, a finding that the polling violated Section8(a)(1)would not substantially affect the order inthis case.However, as the ballots of the poll were privatelycounted by representatives of the Respondent inthe absence of any other observers, we concludethat the announced result of the poll is not reliableevidence that the Retail Clerks did not enjoymajority support; nor is it a reliable basis uponwhich to predicate a finding that the Respondenthad cause for a good-faith doubt concerning theRetail Clerks' majority status.2.The Trial Examiner found that the Respond-ent violated Section 8(a)(5) of the Act on and afterApril 28, 1966. The Respondent excepts to thatfinding on the ground that the Retail Clerks did notrequest bargaining on that date. Apparently, theonly evidence of such a request, as the Respondentpoints out, was a statement made to Respondent'srepresentative, at a meeting discussing an election,thatmatters could be made easier if Respondent"would just go ahead and recognize [the RetailClerks ] and not have to go through this long drawn-out process of an election." We need not decide,however, whether such a comment standing aloneisa sufficient demand to support an 8(a)(5) viola-tion, for the statement did not in fact stand alone.There is no question but that the Retail Clerksmade a clear and unequivocal demand for recogni-tion on March 25, and did not thereafter withdrawsuch demand. In fact, the only relevant event inter-vening between March 25 and April 28 was theRespondent's polling of its employees, which canhardly be held to have abated the demand for recog-nition; and which, as we have concluded above, isin the circumstances here an inadequate basis forconcluding that the Respondent's refusal to bargainwas not unlawful. Consequently, we find there was,as of March 25, an outstanding demand for recogni-tion, and that on April 28 the Retail Clerks in sug-gesting recognition as an alternative to an electionwas simply reasserting such demand. Accordingly,we find, in agreement with the Trial Examiner, thatthe Respondent's refusal to recognize the RetailClerks on and after April 28 violated Section8(a)(5) and (1) of the Act. IInasmuch as we have found that the Respondentunlawfully refused to bargain with the Retail'Even were we to find no violation of Section 8(a)(5), we would,nonetheless,findthat a bargainingorder is required in order to effectuatethe statutory purpose in this case The Union did possess majority status,and Respondent did engagein unlawful conduct which prevented a fairelection. Therefore, a bargaining order is necessary as the proper remedyto preserve thestatus quo ante,and to prevent Respondent from benefit-ing from its own unlawful conduct in violation of Section 8(a)(1) SeeNorthwest Engineering Company,158 NLRB 624167 NLRB No. 69 544DECISIONSOF NATIONALLABOR RELATIONS BOARDClerks,we shall order that its petition in Case7-RC-7313 bedismissed.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondent, Oleson's Foods No. 4,Inc., Oleson's Foods No. 5, Inc., Oleson's FoodsNo. 6, Inc., Gerald W. Oleson and Frances M.Oleson, Co-Partners, d/b/a Oleson's Food Stores,and Gerald W. Oleson and Frances M. Oleson, Co-Partners, d/b/a Oleson's Variety Store, their of-ficers, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's Recom-mended Order, as herein modified:1.Delete that part of the last paragraph of theTrial Examiner's Recommended Order to the ex-tent that it refers Case 7-RC-7313 back 'to theRegional Director for Region 7.2.Delete from paragraph 2(b) of the Trial Ex-aminer'sRecommended Order that part thereofwhich reads "to be furnished" and substitutetherefor "on forms provided."IT IS FURTHER ORDERED that the petition for cer-tificationofrepresentativefiledinCase7-RC-7313 be, and it hereby is, dismissed, and thatall proceedings held thereunder be, and they herebyare, vacated.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMORTON D. FRIEDMAN, Trial Examiner: Upon acharge filed in Case 7-CA-5574(l) on May 24, 1966, byLocal 539, Amalgamated Meat Cutters and ButcherWorkmen of North America, AFL-CIO, herein calledtheMeatCutters,and a charge filed in Case7-CA-5574(2) on May 24, 1966, by Retail Store Em-ployees Union, Local No. 11, Retail Clerks InternationalAssociation, AFL-CIO, herein called the Retail Clerks,the Regional Director for Region 7 of the National LaborRelations Board, herein called the Board, issued a con-solidated complaint on July 27, 1966, on behalf of theGeneral Counsel of the Board against the above-namedRespondents, herein called the Respondent or the Com-pany, alleging violations of Section 8(a)(1) and (5) of theNational Labor Relations Act, as amended (29 U.S.C.Sec. 151,et seq.),herein called the Act.' In its duly filedanswer to the aforesaid complaint, the Respondent, whileadmitting certain of the allegations thereof, denied thecommission of any unfair labor practices.Pursuant to an order dated July 27, 1966, issued by thesaid Regional Director pursuant to Section 102.33 of theBoard's Rules and Regulations, Series 8, as amended, theproceeding referred to above was consolidated withCases 7-RC-7313 and 7-RC-7314, wherein separate'Before the issuance of the complaint herein, theMeat Cutterswithdrew its 8(a)(5) charge against the RespondentThus, the onlyrepresentation petitions in behalf of specified units of theRespondent's employees were filed by the Meat Cuttersand Retail Clerks and a secret ballot was conducted onMay 17, 1966, pursuant to separate consent-electionagreements. On May 24, 1966, the Meat Cutters and theRetailClerks timely filed separate but identical objec-tions to the election which were investigated by the saidRegional Director who dismissed some of the objectionsand referred others for the purpose of hearing, ruling, anddecision to a Trial Examiner in his order of consolidationheretofore referred to.Pursuant to notice, a hearing on the consolidated caseswas held before me, at Traverse City, Michigan. Allparties were represented and were afforded full opportu-nity to be heard, to introduce relevant evidence, topresent oral argument, and to file briefs. Briefs were filedby the General Counsel and the Respondent. Upon con-sideration of the entire record in this case, including thebriefs of the parties, and upon my observation of each ofthe witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTOleson's Foods No. 4, Inc., Oleson's Foods No. 5,Inc., and Oleson's Foods No. 6, Inc., are Michigan cor-porations. Gerald W. Oleson and Frances M. Oleson areco-partners doing business under the trade names andstyles of Oleson's Food Stores and Oleson's VarietyStores. The aforesaid corporations and the aforesaid part-nerships are affiliated businesses with common officers,ownership, directors, and operators and constitute a sin-gle intergrated business enterprise wherein the directorsand operators centrally formulate and administer a com-mon labor policy for the said Companies affecting the em-ployees of the said Companies.Accordingly, I find that all of the named Companiesand the partnerships constitute a single employer for thepurposes of the Act.Respondent maintains its principal office and place ofbusiness at 901West Front Street, Traverse City,Michigan. Itmaintains other places of business inTraverse City, Cadillac, and Charlevoix, Michigan. Atthese places of business Respondent has been and is en-gaged in the retail sale and distribution of foods, meats,fruits, vegetables, dry goods, and related products.During the calendar year 1965, a representative period,in the course and conduct of its business, the Respondentdid a gross volume of business exceeding $2,000,000.During the same period of time, Respondent purchasedfor its stores food and nonfood items and other goods andmaterials valued in excess of $500,000 from another en-terprise which had received the said goods and materialsdirectlyfrom points located outside the State ofMichigan.Accordingly, it is conceded, and I find, that Respond-ent is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDIt is admitted,and I find,that the Meat Cutters and theRetail Clerksare labor organizations within the meaningof Section2(5) of the Act.refusal-to-bargain charge with which this Decision is concerned is that al-leged in we complaint on behalf of the RetailClerks. OLESON's FOODS NO. 4, INC.545III.THE UNFAIR LABOR PRACTICESmain office in TraverseCity on March 25. There theyA. The IssuesBriefly stated, the events which formed the basis forthe charges filed herein began with the Meat Cutters andRetail Clerks commencement of a campaign to organizetheRespondent's employees on March 6, 1966. OnMarch 25, 1966,2 both Unions made a demand upon theRespondent for recognitionclaimingthat they had signedup a majority of the Respondent's employees in theirrespectiveunits.At the date of the demand, the Respond-ent neither rejected nor accepted the Unions' request forrecognition,but the following day, March 26, theRespondent conducted a poll of its employees regardingtheir union sympathies. A short time thereafter, approxi-mately 1 week, the Respondent rejected the Unions'request and both Unions thereafter filed their petitionsfor representations as heretofore set forth.On April 28, 1966, at a meeting in the office of theBoard with regard to a possible consent-election agree-ment, the Retail Clerks renewed its demand upon theRespondent for recognition. Thereafter, as set forth earli-er in this Decision, the consent-election agreements wereentered into. Between that date and the date of the elec-tion,which was held on May 17, 1966, the various super-visors of the Respondent's allegedly committed acts of in-terference, coercion, and restraint. Thereafter, at theelection, the Respondent was successful. Subsequent tothe election and the publishing of its results, the Unionfiled exceptions to the election and the charges whichconstitute the basis of the complaint herein.Thus, the issues framed by the pleadings and by theforegoing events are as follows:1.Did the poll conducted by the Respondent after theUnions' demand for recognition constitute interference,coercion, and restraint?2.Did the Respondent, by its supervisors, otherwiseinterfere with, coerce, and restrain its employees regard-ing their Section 7 rights?3.Did the Retail Clerks have majority status amongthe Respondent's employees on the dates of the demandsfor recognition? In conjunction with thisissue,were someor all of the designation cards upon which the RetailClerks bases its majority claim invalid by reason ofmisrepresentation and fraud?4.If the Retail Clerks have majority status, was theRespondent's refusal to recognize the Retail Clerks basedon a good-faith doubt as to the Retail Clerks allegedmajority?5.In connection with the foregoing issue and theremedy, if an unlawful refusal is found, did the Unions filetimely and meritorious objections?B.The Events1.The organizational drive- the demands and the refusalAs heretofore related, the Retail Clerks and the MeatCutters began a simultaneous drive to organize theRespondent's employees in separate, traditional units onMarch 6, 1966. After several weeks of campaigning,Frank G. Kuberski, secretary-treasurer of the RetailClerks, together with several other Retail Clerks andMeat Cutters representatives, called at the Respondent'sfound Gerald Oleson,Sr., the Respondent's principal of-ficer and founder.Afterintroductions were completed,Kuberski told Oleson the reason for the visit, represent-ing that the Unions had signed a majority of the Respond-ent's employees and asking for recognition.Oleson in-formed the representatives that he would have to talk tohis son,Gerald Oleson,Jr.,who Oleson claimed wasrunning the business.Oleson,Sr., then made a telephonecall and shortly thereafter Gerald Oleson,Jr., togetherwith the Respondent's counsel and Don Oleson,anotherson, appeared at the office.Kuberski told the youngerOlesons and Respondent's counsel,that the Union hadbeen at the homes of the employees and the majority ofthe employees had signed up. He requested that theRespondent go to a card check to prove the majoritythrough an impartial person.No offer was made to showcards to the Respondent.Respondent's counsel answered stating that he was thespokesmanfor theRespondent, told the unionrepresent-atives that he was not opposed to a card check, havingrecently been involved in one for some other client, butthat he had had no chance to confer with the Respondentand he would have to speak with his client regarding sucha card check. After some further discussion one of therepresentatives of the Unions asked counsel whether hewas denying a card check at that time and counsel an-swered that he was not, but that he would give them hisanswer the first of the following week. This ended theconversation and the union representatives left theRespondent's office. Also during the conversation, coun-sel told theunionrepresentatives, "we don't doubt yourmajority but I cannot answer at this time what the Com-pany's position would be." He also explained to the unionrepresentatives that he would be out of townon a hearingfor a time.After the union representatives and companycounselhad left, the three Olesons talkedamongthemselves anddiscussed the Union's demands. They recalled that therehad been a Board electionamongthe Respondent's em-ployees concerning the Retail Clerks some 7 years beforeand that the union had lost by a large majority. In view ofthis fact, the Olesons decided to poll their employees, orto put it in the words of Gerald Oleson, Sr., to "have anopinion from the employees."The following day, March 26, despite a telegram fromKuberski asking the Olesons not to run such a poll andtellingthem that a poll was a violation of the Act, theOlesons conducted a poll among the employees in theirseveral stores. The details of this poll and themanner inwhich it was conducted are hereinafter set forth. Sufficeit to say at this time, the results of the poll, as counted bythe Olesons themselves, without any outsideassistanceor supervision, resulted in 67 employees votingagainstthe Unions and 33 voting for the Unions, with 15 not vot-ing.On March 28, 1966, Kuberski received a letter fromcompany counsel to the effect that he would be out oftown for the following week. Kuberski attempted to con-tact counsel before April 1. Finally, on April 1 or 2, com-pany counsel, who had returned to Traverse City from ahearing inanother part of the State, told Kuberski that hehad not yet talked to Respondent's officers about recog-nizingthe Union. Approximately a week later, company2All dates set forth herein are for the year 1966. 546DECISIONSOF NATIONALLABOR RELATIONS BOARDcounsel finally called Kuberski and told the latter that theRespondent would not recognize the Unions because theRespondent felt that on the basis of the poll taken by theRespondent, the Unions did not possess majority status.Thereafter, on April 28, 1966, subsequent to the filingof a separate petition by the Retail Clerks and the MeatCutters, a consent-election conference was held in the of-fice of company counsel at Traverse City. At that meet-ing,Kuberski made a second request to the Respondentfor recognition in the form of a suggestion to counsel thatthe matter could be made easier if the Respondent wereto recognize the Union thereby obviating the necessityfor an election. His suggestion was refused. Thereafter,an election was conducted by the Board as- heretoforenoted, and both Unions lost the election.32.The polling of the employeesAs noted above, on March 26 the Respondent polleditsemployees. About 10 a.m. on that day the Trav-erseCity,Front Street Store Manager Don Olesoninformed employee Russell Lee that there would be ameeting that evening at the Garfield Road store inTraverse City where the employees would vote onwhether they wanted the Union. Lee asked Don Olesonwhat the latter hoped to accomplish by this polling. Heasked Oleson whether the latter did not think that thecards which the employees had signed were enough of anindication that employees desired a union. Oleson an-swered that the Respondent did not feel that it wasenough and that "they wanted to find out for them-selves."About 6:30 p.m. of that day, the employees of the threeTraverse City stores, with the exception of some whorefused to attend, gathered at the Garfield Road store andthe polling commenced. When the employees were as-sembled, Gerald Oleson, Sr., addressed them and ex-plained that the Unions had approached him and therepresentatives had told him that the Unions had amajority of the employees signed up on cards and that amajority of the employees wanted the Unions torepresent them. Oleson said that he and his wife did notbelieve it and wanted to find out for themselves. ThenOleson explained to the employees that he wanted whatwas good for them and for the Olesons too, and that if theemployees voted "yes," the Respondent would acceptthe Union. He also told them that Respondent did notwant to know how any individual voted. He further ex-plained to the employees that he had white slips of paperand pencils for everyone and wanted the employees toeither write "yes" or "no" on a slip of paper and place themarked paper in the ballot boxes.The boxes were placed on tables at one end of the roomand were covered with brown paper. One box waslablabeled "Meat" and the other "Grocery." Olesonremained present during the balloting. However, no at-tempt was made by either Mr. Oleson or Mrs. Oleson,who were present, to influence the voting in any way.When the balloting was over Oleson took the ballotboxes back to his office and started out for Cadillac,Michigan, where the firm had another store. There, thestore closed late and the polling took place around 9:15p.m. after the store was closed.4At the Cadillac store, the poll was conducted in thefront of the store, near the office and t":e cash registers.The two boxes were placed on tables and were brownpaper wrapped and labeled in the same fashion as werethe boxes in the polling which took place at the TraverseCity store. Oleson handed out pieces of paper and pencilsand told the employees that he would like them to vote foror against the Union whichever they chose. One em-ployee,FrancesTappe,who was employed in thedelicatessen department, did not know where to place herballot and Oleson, Sr., told her to place it in the ballot boxmarked "Meat." Again, no attempt was made to influencethe vote of the Cadillac employees. Oleson told the em-ployees that the ballot was for the purpose of determiningwhether he should recognize the Union. He also told theemployees that if they chose the Union he would recog-nize it and deal with it.5Much the same routine was followed at the poll takenat the Charlevoix, Michigan, store. There the poll wasconducted by Gerald Oleson, Jr. He passed out blankslips on which the employees were to write "yes" or "no"and instructed them to drop their respective ballots intoone of the three boxes set up for meat, variety, and fooddepartments. Supervisor Bathke was also present, as wasStoreManager James Wilson. Oleson, Jr., Wilson, andBathke stood 10 to 15 feet from the boxes when the bal-loting occurred,. Before the voting occurred, Oleson toldthe employees of the demands for recognition by theRetail Clerks and the Meat Cutters Union. There was noattempt in any way to influence the employees andOleson, Jr., explained to the employees that if the em-ployees decided that they wanted the Union, the Com-pany would accept the Union.6 -At the hearing herein, Gerald Oleson, Sr., was askedwhether he had given the employees any assurances atthe time of the poll in the two stores where he conductedthe poll that the employees would not be discriminatedagainst if they voted in favor of the Union. His answerwas in the negative. Nor did he tell his employees thatthey had a right not to cast a vote if they so chose.When the polling at the stores in all three cities wascompleted, the boxes with the ballots were taken by theOlesons to Traverse City where they were counted byOleson, Sr., his wife, and their son. No third party waspresent. On the basis of that count, Gerald Oleson, Sr.,wrote up a tally of ballots which showed that, as notedabove, 33 employees voted for the Union, 67 votedagainst, and 15 employees were absent. Although thistally of ballots was broken down into meat and grocery,no separate total tally was made with regard to the em-ployees who would have been in the Meat Cutters unit orthe employees who would have been in the Retail Clerksunit.3.The activities of varioussupervisors-interference,coercion, and restraintAs heretofore set forth, on April 14, 1966, the RetailClerks filed a petition for an election among the em-3Most of the foregoing is taken from the testimony of Frank Kuberski,theRetailClerks secretary-treasurer,which testimony was not con-trovertedin any materialway by that of Gerald Oleson, Sr , who testifiedto some of the same events on behalf of the Respondent Accordingly, Ku-berski's testimony is credited*All of theforegoing from the credited testimony of employee RussellLee and Gerald Oleson, Sr5From the credited testimony of Frances Tappe and Gerald Oleson,Sr.s From the credited testimony of former employee John Sladek. OLESON's FOODS NO. 4, INC.547plyees of the Respondent as did the Meat Cutters.Thereafter, events occurred involving various supervisorsof the Respondent which the General Counsel and theCharging Parties claim to have been violative of Section8(a)(1).On May 1, 1966, employee Gary Zeitler asked StoreManager James Wilson for a raise in pay. Wilson toldZeitler that although he thought the latter was doingwork for which he should receive a raise in pay, with"theUnion breathing down their neck there wasn'tmuch he could do about it."Wilson further stated that he would think the matterover and try to get the raise for Zeitler. The conversationthen switched to other matters and, as, Zeitler was leav-ing the room, he asked Wilson what the latter thoughtabout the Union, Wilson answered, according to Zeitler,"if the Union got in there we would have to work a lotharder and faster but ... it had its good points and badpoints."7Several days later, on May 4, 1966, Wilson, who wasthe manager of a Charlevoix store, was engaged in a con-versation with employee John Sladek. Sladek stated thatthe date had been set for the Board election and Wilsonagreed and stated, "If I don't have ulcers by then...."Sladek answered that the Union would not affect Wil-son inany way whereupon Wilson accused Sladek of hav-ing been brainwashed and having listened to unionrepresentatives. Sladek responded to the effect that if theUnion did get in and the employees received certainbenefits, or perhaps a raise, Wilson would automaticallyget a similar raise and similar benefits. Wilson did notagree.Then he added that if the Union did come in, hewould lose a good man. Sladek turned to Wilson andasked him who that would be and Wilson answered"You." Wilson further stated that the reason for this wasthat if the Union came in, management was going to haveto cut down on time and that the first ones to go would bethe part-time employees. Sladek, being a part-time em-ployee, would thus have been affected.8Again, on May 13, 1966, employee Donald Blackasked Wilson if the latter would give Black time off to at-tend a concert that evening. Wilson thought the matterover afor a brief period and finally told Black that heguessed Black could have the time off but added thatthings would be different if the Union came in. Wilson ad-monished Black to think about the matter and "not tojump into anythirg right away.""In early May 1966, Bob Coon, store manager of theCadillac store, engaged delicatessen employee FrancesTappe in a conversation. During the conversation CoontoldTappe that if the Union came in, the employeeswould have to punch in and out for coffeebreaks. This,evidently, was contrary to the practice in the store at thattime.10On May 9, 1966, Norman Foster, store manager of theGarfield Street store in Traverse City, had a conversationwith employee James Spinniken. Foster told Spinnikenthat if the latter ever had a chance to speak to any of thecarryout boys, to let them know that if the Union came in,their hours would be cut to a bare minimum.1 tOn May 17, 1966, Joyce Ann Wells, an employee attheCharlevoix variety store, was having lunch in arestaurant near the store when Theodore Bathke, super-visor of nonfood items for all of the Respondent's stores,entered and sat next to Wells. They discussed the Boardelection to be held that day. Bathke told Wells that he didnot believe the Union would win the election but that if itdid the Respondent would do one of these things: (1)Oleson (probably referring to Gerald Oleson, Sr.) wouldeither sell the variety store, (2) there might be a strike,or (3) he, Bathke, would possibly have to cut his helpdown to three. At the time there were six employees inthe Charlevoix variety store.12It should be noted, in connection with all of the forego-ing, that the testimony with regard to the activities of thevarious supervisors related, was given without any con-tradiction whatsoever on the part of any of the Respond-ent'switnesses.Because the testimony was uncon-troverted and I observed nothing in the conduct ordemeanor of any of these witnesses on the stand whichwould cause me to doubt their credibility, I have creditedall of this testimony.C. Analysis and Concluding Findings1.The polling of the employeesAssuming that the Retail Clerks possessed majoritystatus on March 25, the date it first requested recognitionfrom the Respondent, whether Respondent's refusal torecognize and bargain with the Retail Clerks was unlaw-fuldepends, in the final analysis, upon whether theRespondent engaged in acts of interference, coercion, andrestraint of such a flagrant nature as to vitiate Respond-ent's claimed good-faith doubt of the Union's majoritystatus.13 Thus, the initial inquiry to be made here must bedirected to the alleged acts of interference. The first suchact to be considered is the polling by the Respondent ofits employees on March 26, the day after the demand forrecognition by both the Retail Clerks and the Meat Cut-ters.According to the uncontroverted testimony of GeraldOleson, Sr., which I credit, some 7 years before March25, 1966, the Retail Clerks had sought to organize his em-ployees and, in a Board-conducted election, had receivedonly 7 out of some 30 votes. At that time, the RetailClerks had cards from a majority of the employees. Thus,the Oleson family, when confronted by the March 25 de-mand, decided to get the opinion of their employees as towhether the latter desired the Unions to represent them.There ensued from this decision the polling describedfully above.In conjunction with this polling, the employees were in-formed, before the actual distribution and marking of thepaper ballots, that the Olesons were doubtful as to theUnions' claimed majority and wanted the opinion of theemployees, and that if the employees wanted the Unions,the Respondent would recognize them. In connectiontherewith, no formal assurances were given the em-ployees that there would be no reprisals if the employeesselected the Unions. However, there was no attempt toinfluence the employees in any manner whatsoever norwere antiunion sentiments expressed by any of the'From the uncontroverted testimony of employee Zeitler which Icredit.From the uncontroverted testimony of John Sladek.From the credited,uncontroverted testimony of Black11From the uncontroverted testimony of Frances Tappe" From the credited, uncontroverted testimony of Spinniken12From the uncontroverted testimony of Joyce Ann Wells, which iscredited13Hammond & Irving, Incorporated,154 N LRB 1071310-5410-70-36 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDOlesons or any management representative contem-poraneously with the taking of the ballot.Nor was the balloting conducted in as safeguarded amanner as would have been a secret ballot conductedunder ideal, laboratory conditions. Thus, managementrepresentatives were present in the same room with theemployees during the balloting, although the testimonyshowed that such representatives did not in any way seekto ascertain how the employees were voting. The em-ployees were in each others presence when the ballotswere marked. Also, as pointed out by the General Coun-sel, the ballots were later counted by the Olesons,enfamile,with no one else present.Nevertheless, despite this lack of precaution whichmight have been taken by more experienced poll takers,Ifind and conclude that the polling was not violative andwas a legitimate attempt by the Olesons to ascertainwhether the Respondent should grant recognition to theUnions. In the first place, the interrogation of employeesfor the legitimate purpose ofascertaining whether torecognize a demanding union does not have to be by asecret ballot conducted under laboratory conditions."Additionally, the poll was taken in an atmosphere freefrom contemporaneous unfair labor practices or expres-sions of antiunion sentiment on the part of the Olesons orany other Respondent officials. Indeed, no attempts weremade to influence the employees' sentiments and thelatterwere assured that if they selected the Unions, theRespondent would offer recognition. These factors, whenconsidered in the light of the Olesons' attempt, howeveramateurish, to make the balloting secret, fully demon-strate that the employees' choice was made free from anythreat of reprisal. The mere failure to mouth words to thateffect does not render unlawful that which is otherwiselawful under the circumstances here demonstrated.Accordingly, I find and conclude that the poll wastaken in noncoercive circumstances for the express pur-pose of determining the validity of the Unions' claim tomajority status. In the light of the circumstance that theRespondent had earlier experienced when the RetailClerks authorization cards did not, in fact, reflect the trueintentionsofRespondent's employees, I, therefore,further find and conclude that the Respondent did notviolate Section 8(a)(1) in the taking of the poll.152.Interference, coercion, and restraintAs related above, after the consent-election agreementwas signed and prior to the election itself, various super-visors of the Respondent engaged in the activity set forthin detail above. With regard to that activity, I find thatwhen on May 1, Store Manager Wilson threatened em-ployee Gary Zeitler that if the Union got in the em-ployees would have to work a lot harder and faster, hethereby unlawfully threatened Zeitler with a reprisal.When Wilson, on May 2, told employee John Sladekthat if the Union came in, they were going to have to cutdown on working time and the first one to go would be thepart-time employees and then said that he would lose agood man and identified Sladek as that good man, Wilsonthreatened Sladek with the loss of employment in reprisaland in violation of the Act.When, on May 13, Wilson threatened employee Blackwith change of timeoff policy if the Union would come in,he engaged in activity constituting threat and coercion.When, early in May, Store Manager Bob Coon told em-ployee Frances Tappe that employees would have to ringout or sign out before coffeebreak, he threatended the em-ployee with more onerous working conditions in reprisal.Additionally, when, on May 9, Store Manager NormanFoster told employee Spinniken to inform the carryoutboys that hours would be cut to a bare minimum if theUnion came in, his statement constituted a threat ofreprisal.Finally, when Nonfood Manager Bathke told employeeJoyce Wells that if the Union came in, the Olesons wouldeither sell the variety store, or that there might be a strikeor that he would have to cut the number of employees inthe variety store down to three in contrast to the thenpresent six, he unlawfully threatened the employees withregard to the tenure of their employment.All of the foregoing acts of the various supervisors con-stitute interference, coercion, and restraint in violation ofSection 8(a)(1) of the Act within Board precedent.163.The refusalto bargaina.The appropriate unitIt is conceded and I find that all regular full-time andregular part-time employees of the Respondent at itsstores located at 901 West Front Street, 1101 South Gar-field, and 124 East State Street, Traverse City; 112 An-trim Street and 116 Antrim Street, Charlevoix; and 211South Mitchell Street, Cadillac, Michigan, but excludingstoremanagers, assistant store managers, meat depart-ment employees, confidential employees, office clericalemployees, guards, and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.b.The majority issueAs hereinafter concluded in more detail, I find that theRespondent had a reasonable basis for its belief that theRetail Clerks did not possess majority status on March25, the date of the first demand by the Unions. Ac-cordingly, I need not determine whether the Retail Clerksdid possess sufficient, valid authorization cards on thatdate to establish that it possessed representative status atthat time. However, in view of my further findings, setforth below, it becomes necessary to determine the RetailClerks status as of April 28, 1966, the date of the seconddemand and refusal.According to a list of employees submitted by Respond-ent, between April 23 and May 17 there were 96 em-ployees on the payroll at one time or another. However,at the hearing, the parties stipulated that six of the per-sons listed were excluded as not having been employedduring the critical period before April 28. Accordingly,the number or individuals agreed upon is 90. However,there is a dispute as to three other individuals.The record reveals that employee Sam Wright workedbefore and after the week of April 28 but did not work14See, e.g,BlueFlash Express, Inc.,109 NLRB 591,Briggs IGAFoodliner,146 NLRB 443."Blue Flash Express, supra, Briggs IGA Foodliner, supra, CameoLingerie, Inc,148 NLRB 535, 538'6My Store, Inc,147 NLRB 145,Dominic J. Calabrese, tia UnitedStore Fixture Mfg. Co,141NLRB 394,Willard's Shop Rite Markets,Inc, 132 NLRB 1146;Plaskolite, Inc,134 NLRB 754 OLESON'S FOODS NO. 4, INC.549during that week. Wright testified, without contradition,that he had asked for and had been given permission totake leave by his store manager in order to participate inschool athletic activities. Accordingly, I find that Wrightwas an employee during the critical period and shall in-clude him in the unit. As to the other two employees indispute, Jo Ann Taylor and AudreyMousseau were notemployed during the critical period. In both cases theyhad left Respondent's employ prior to the week includingApril 28. Accordingly, I shall not include them in theunit.Thus, on the critical date of April 28, the unit consistedof 89 employees.The General Counsel introduced a total of 51 authen-ticated authorization cards. However, as of April 28,1966, of the 51 card signers, 3, Dennis Chapman, DavidMaxson,and Jo Ann Taylor, were not employed. Ac-cordingly, for April 28, the adjusted number of cards is48. Thus, on April 28, 1966, the Retail Clerks had cardsfrom a majority of the employees, having obtained 48authorization cards from a total of 89 employees.However, the Respondent contends that six of theauthorization cards were fatally defective by reason ofmisrepresentation by the union agent soliciting the cards.In each case, according to Respondent, the reason givenby the agent for the signing of the card was that the solepurpose for the card was to obtain an election.The first employee to testify, whose card the Respond-ent claims is invalid, was Richard L. Murphy. Murphyadmitted that he had signed a card and that he had readthe card thoroughly before signing the same. The cardMurphy signed, as all the others, was purely an authoriza-tion card which made no mention of an election. Hetestified that he was solicited by Vince Morand andanother union representative. Before Murphy signed thecard, he was told by the representatives what the Unioncould do for him, how much money he was going to make,and other benefits. They further told him that if he signedthis card, it would eliminate the initiation fee. Murphyalso testified that later on at othertimeshe observed theUnion using what he felt were pressure methods.Ifind nothing in Murphy's testimony which would in-dicate that misrepresentations were made to him to in-duce him to sign the card. Furthermore, Murphy read andsigned the card after due deliberation. Thus, nothing oc-curred during the union presentation that would have in-validated the card Murphy signed. Moreover, the Boardhad held that an offer to waive initiation fees constitutesno improper influence on an employee's decision to signan authorization card.17 Accordingly, I shall includeMurphy's card in the total cards submitted by theRespondent.RobertD. Blevins testified that he was also ap-proached by Morand who sought to talk him into signinga card. Morand and another union organizer with him toldBlevins about the union benefits and then told him to signa card in order to have enough cards to have a vote. How-ever, Blevins, admitted that he had read the card beforehe signed it. Furthermore, Morand, denied that he hadtold Blevins that the sole purpose of the card was to get avote.Under all of the circumstances, including the factsthat Blevins admitted reading the card which contained asimple and readily understandable present delegation ofbargainingauthority to the Union,and in viewof the factthat Blevins admitted that the conversation with regard tothe card prior to the signing thereof involved, therepresentations by Morand of numerous union benefits,Ifind and conclude that the representations made toBlevins were not solely on the basis of "getting a vote"but were made also for the purposes of inducing Blevinsto authorize the Union to represent him. Accordingly, Ishall include his card in the total.18Much the same can be said of the signing of anauthorization card by Joseph Ochko. Ochko admittedthat he had read and signed the authorization card. Healso admitted that before he did so Morand had told himabout the good points the Union had. Among these werebenefits of various natures, insurance and more pay.Ochko admitted that these possibilities sounded verygood to him. He also admitted that these representationswere made to him before he signed the card. Accordingly,and for the reasons stated in the case of Blevins, I acceptthe card of employee Ochko.Although employee Betty Lou Otberg wasa little moreemphatic in her testimony in stating that Morandrepresented to her that the purpose of the signing of thecard would be to bring a vote and that the card would notbe seen by anybody else whatsoever, I find that, as in thecases of Blevins and Ochko, Otberg was told about manyof the union advantages and benefits before she signedthe card. She also admitted that she read the card beforesigning it.Among the benefits which were represented toher,according to her own testimony, were hospitalbenefits,insurancebenefits, and more beneficial con-tracts generally. She even was shown contracts whichwere signed with other supermarket chains. Although Ot-berg testified that Morand told her that the only reasonthey wanted the card was to bring it to a vote, I neverthe-less believe, in view of all the circumstances and in thelight of Morand's denial, that Otberg was induced to signthe card by reascn of the benefits as well as for the pur-poses of a vote. Accordingly, I shall include her card inthe total.Although employee Violet Meachum testified thatwhen she was visitedby UnionRepresentatives Brown,Soncrant, and Sliver on five different occasions, she wastold that they were there to have hersigna card so thatthe "Union would come for an election," in her pretrialstatement given to a Board agent,Meachum mentionedthat Paul McNutt, a Retail Clerks business agent, in-duced her to sign a card either for an election or "to getthe Company to recognize the Union." In view of this ob-vious conflict between Meachum's testimony at the hear-ing and her pretrial statement, I do not find that Meachumwas a sufficiently reliable witness to conclude from hertestimony that she was told that the only purpose for sig-ning the card was to have an election. Accordingly, I shallalso include her card in the total.Former employee Donald Zientek testified that theRetailClerks solicitors requested him to sign anauthorization card so that he could receive more benefitsin addition to getting a big enough majority to have anelection.He admitted on cross-examination that theyasked him to sign the card for more than one reason. Thiscontrasted to his direct testimony to the effect that theunion representatives asked him to sign a card for the pur-pose of having an election. Accordingly, and for reasonshereinabove recited, I find that representations to Zien-19 SeeEdro Corporation and Anasco Gloves, Inc ,147 NLRB 1167,11 SeeAbrasive SalvageCompany,Inc,127 NLRB 381, 393, modifiedaffd 345 F.2d 264(C A. 2)285 F 2d 552 (C.A 7) 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDtek were not made solely on the basis of having an elec-tion.Accordingly, I shall also include his card in the total.In view of the fact that I have hereinabove included allsix of the cards which the Respondent has contested, Ifind that on April 28 the Union had a majority of 48authorization cards out of a possible 89. Accordingly, Ifurther find that the Union enjoyed majority status as ofthe date of the demand, April 28.c.The unlawful refusalHereinabove, I have found that the Respondent'spolling of its employees was lawful and was conductedsolely for the purpose of determining whether theRespondent should recognize the Union. As recountedearlier in this Decision, it is clear that the Respondent,without having seen the representation cards, and withoutany contemporaneous antiunion statements, and in thelight of its earlier experience with the Retail Clerks, de-cided to take the polls so that Respondent's officialscould clarify the doubts which they entertained. The pollbeing noncoercive and not accompanied by antiunionstatements or contemporaneous unfair labor practices,the Respondent had the right to rely on the results of thatpoll.Accordingly, its first refusal to bargain with theUnion coming shortly after the poll was taken wasreasonable and I find nothing in Respondent's actions orstatements from which it can be inferred that the Re-spondent refused to bargain at that time in order to gaintime to destroy the Retail Clerks majority or to reject thecollective-bargaining principle.Therefore, I find andconclude, that with-regard to the March 25 demand, theRespondent did not unlawfully refuse to bargain.However, with regard to the Respondent's continuedrefusal to recognize the Retail Clerks following the de-mand of April 28, I come to an opposite conclusion. TheRespondent's refusal on April 28 to recognize and bar-gain with the Retail Clerks must be examined in the lightof all of the relevant facts including the conduct of theRespondent, the sequence of events, and the time lapsebetween the refusal and the unlawful conduct.19Only 3 days after the demand, the interference, coer-cion, and restraint imposed by the Respondent's varioussupervisors began. In all, a total of three store managersout of the Respondent's six stores were involved in theseunfair labor practices. In addition, the Respondent's su-pervisor of all nonfood items for all the stores threatenedthat the Respondent would close the store or that the em-ployees would be laid off if the Unions came in. I cannotconsider these unfair labor practices, as urged by theRespondent, to have been so isolated as to be of little con-sequence and of little effect upon the employees. At leastthree out of Respondent's six stores were affected. Thus,a great number of Respondent's employees could easilyhave been directly and indirectly affected by the coercionand threats.Where such extensive violations of the Actaccompany or follow closely the refusal to grant recogni-tion,an inference of unlawfulness in such refusal isjustified.20Certainly, it can be inferred here that thethreats of Respondent's store managers and nonfood su-pervisor bespoke an intention on their part to destroy the"Joy Silk Mills, Inc, 85 NLRB 126320 CfHammond & Irving, supra, Joy Silk Mills, Inc., supra21 See,e g, NL R B v. Model Mill Company, Inc,210 F.2d 829(C.A6),N L.R B. v Armco Drainage & Metal Products, Inc., Fabricat-majority status of the Retail Clerks. The law is too wellsettled to require citation that this intent is imputable tothe Respondent.In sum then, where, as here, a union in fact representsa majority of the employees, as shown by the RetailClerks majority showing of representation cards as ofApril 28, and the employer thereafter engages in unfairlabor practices which tend to undermine the union'smajority and which prevent the holding of a fair election,despite the fact that the employer willingly consented toan election, the Board may appropriately remedy the un-fair labor practices and restore the status quo by directingthe employer to bargain with the union.21 Moreover, it iswell settled, that where, as hereinafter found, the Unionhas filed timely and meritorious objections to the election,the Board may order bargaining in restoring the statusquo even though the Union participated in the electionand lost.22Accordingly, I find and conclude that the Respondentunlawfully has refused and is refusing to bargain with theRetail Clerks in violation of Section 8(a)(5) and (1) of theAct.IV.THE OBJECTIONS TO THE ELECTIONAs heretofore detailed, on May 24, 1966, the RetailClerks and the Meat Cutters filed objections to the elec-tion.These objections were identical in content. The Re-gionalDirector found that the objections were timelyfiled and I concur in such finding. Thus, the RegionalDirector, in disposing of the objections, disposed of allbut the following which were, in effect, included in the8(a)(1) charges of this proceeding.The objections which were referred to me in conjunc-tion with the 8(a)(1) violations are as follows:5.Subsequent to the filing of representation peti-tion here and prior to the date of election, on diverseoccasions, supervisorsa.advised an employee in the variety storethat the store might be sold if the union got in orthat help would have to be cut way down;b.granted an employee time off with the state-ment that if the union got in things would be dif-ferent;d. informed an employee that, while he couldcome and go as he pleased, he would not be ableto do so after the union got in;e. informed an employee that he would losehis job because the employer would have to cutdown on help.Itwould unduly burden this Decision to repeat in detailhere the 8(a)(1) violations which are also included in theforegoing objections. I will therefore summarize.Objection 5a refers to the coercive threats made by Su-pervisor Bathke to employee Wells that the Respondentwould sell the store or be forced to lay off some of the em-ployees if the Union came in. Objection 5b refers to Store,Manager Wilson's threat to employee Black that if theUnion came in, he would not be able to get time off theing Division,220 F 2d 573, 577 (C A 6), certdenied 350 U S. 83822 IrvingAir Chute Company,Inc.,Marathon Division,149 NLRB627, affd. 350 F 2d 176 (C. A. 2) OLESON'S FOODS NO. 4, INC.551way he hadbeenand that things would be different. Ob-jection 5d refers to the threat by Store Manager BobCoon to employee Tappe that if the Union came in, theemployees would have to punch in and out for cof-feebreaks.Objection 5e refers to the threat by StoreManager Wilson to employee Sladek that if the Unioncame in,he would have to lay off some of the part-timehelp and that he would lose a good man, referring toSladek.The Board has held that the conduct above recited is afortioriconduct which interferes with the exercise of thefreeanduntrammeledchoice in an election.23Accordingly, I shall recommend that the representationelectionheretoforeheld in Cases 7-RC-7314 and7-RC-7313 be set aside.V.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with Respondent'soperations described in section 1, above, have a close, in-timate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.THE REMEDYHaving found that Respondent has engaged in and con-tinues to engage in certain unfair labor practices, I shallrecommend that the Board issue an order requiring thatitcease and desist therefrom and take certain affirmativeaction, including the posting of appropriate notices,designed to effectuate the policies of the Act.Having found that the Respondent has engaged in actsof interference, coercion, and restraint, and thereby hav-ing violated Section 8(a)(1) of the Act, I shall recommendthat the Respondent cease and desist therefrom. Also,having found that the Respondent has unlawfully refusedto bargain with the Retail Clerks and has therefore vio-lated Section 8(a)(5) of the Act, I shall recommend thatthe Respondent cease and desist from refusing to bargainand shall further recommend that the Respondent bargainupon the request of the Retail Clerks and, if an un-derstanding is reached, embody such understanding in asigned agreement.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within themeaningof Section 2(6) and (7) of the Act.2.The Retail Clerks and the Meat Cutters are labororganizations within the meaning of Section 2(5) of theAct.3.By interfering with, restraining, and coercing em-ployees in the exercise of the rights guaranteed in Section7 of the Act, Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section8(a)(1) of the Act.4.All regular full-time and regular part-time em-ployees of the Respondent at its stores located at 901West Front Street, 1101 South Garfield, and 124 EastState Street, Traverse City; 112 Antrim Street and 116Antrim Street, Charlevoix; and 211 South MitchellStreet, Cadillac, Michigan, but excluding storemanagers,assistant store managers, meat department employees,confidential employees, office clerical employees, guards,and supervisors as defined in the Act, constitute a unit ap-propriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.5.At all times since April 28; 1966, the Retail Clerkshas been the exclusive representative of all the employeesin the aforesaid unit for the purposes of collective bar-gainingwith respect to rates of pay, wages, hours of em-ployment, or other terms and conditions of employment.6.By refusing on April 28, 1966, and thereafter, tobargain collectively with the aforesaid labor organization,the Respondent has engagedin and is engagingin unfairlabor practices within the meaning of Section 8(a)(5) and(1) of the Act.7.The aforesaid labor practices are unfair labor prac-tices affecting commerce within themeaningof Section2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and the entire record in this case, it isrecommended that Oleson's Foods No. 4, Inc., Oleson'sFoods No. 5, Inc., Oleson's Foods No. 6, Inc., GeraldW. Oleson and Frances M. Oleson, Co-Partners, d/b/aOleson'sFood Stores, and Gerald W. Oleson andFrances M. Oleson, Co-Partners, d/b/a Oleson's VarietyStore, their officers, agents, successors,and assigns,shall:1.Cease and desist from:(a)Threatening their employeeswitheconomicreprisals,more burdensome working conditions, andchanges in working conditions to induce the employees toabandon their support of, and activities on behalf of,Local 539, Amalgamated Meat Cutters and ButcherWorkmen of North America, AFL-CIO, and RetailStore Employees Union, Local No. 11, Retail Clerks In-ternational Association, AFL-CIO.(b) In any like orsimilarmannerinterferingwith,restraining, or coercing their employees in the exercise oftheir rights to self-organization, to form labor organiza-tions, to join or assist Local 539, Amalgamated MeatCutters and Butcher Workmen of North America,AFL-CIO, or Retail Store Employees Union, Local No.11, Retail Clerks International Association, AFL-CIO,or any other labor organization, to bargain collectivelythrough representatives of their own choosing and to en-gage in concerted activities for the purpose of collectivebargaining and othermutualaid or protection, or torefrain from any or all such activities, except to the extentthat such right may be affected by an agreement requiringmembership in a labor organization as a condition of em-ployment, as authorized in Section 8(a)(3) of the Act, asmodified by the Labor-Management Reporting and Dis-closure Act of 1959.(c)Refusing to bargain collectively with Retail StoreEmployees Union, Local No. 11, Retail ClerksInterna-tionalAssociation, AFL-CIO, as the exclusive repre-sentative of their employees in the followingappropriateunit:"IrvingAirChuteCompany,Inc,Marathon Division,supra,Playskool Manufacturing Company,140 NLRB 1417, 1419. 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll regular full-time and regular part-time employees attheir stores located at 901 West Front Street, 1101 SouthGarfield, and 124 East State Street, Traverse City; 112Antrim Street and 116 Antrim Street, Charlevoix; and211 South Mitchell Street, Cadillac, Michigan, but ex-cluding store managers, assistant store managers, meatdepartment employees, confidential employees, officeclerical employees, guards, and supervisors as defined inthe Act.2.Take the following affirmative action which I findwill effectuate the policies of the Act:(a)Upon request, bargain collectively with RetailStore Employees Union, Local No. 11, Retail Clerks In-ternationalAssociation,AFL-CIO, as the exclusiverepresentative of their employees in the unit found ap-propriate with respect to rates of pay, wages, hours of em-ployment, and other terms and conditions of employment,and, ifan understandingis reached, embody such un-derstandingin a signedagreement.(b)Post at its stores located at 901 West Front Street,1101 South Garfield, and 124 East State Street, TraverseCity; 112 Antrim Street and 116 Antrim Street, Char-levoix;and 211 South Mitchell Street, Cadillac,Michigan, copies of the attached notice marked "Appen-dix."24 Copies of said notice, to be furnished by the Re-gionalDirector for Region 7, after being duly signed bythe Respondent's representatives, shall be posted by theRespondent immediately upon receipt thereof, and bemaintainedby it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable stepsshall be taken by Respondentto insurethat said noticesare not altered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 7, in writ-ing, within 20 days from the receipt of this Decision, whatstepshave been taken to comply herewith.25IT IS FURTHER ORDERED thatCases 7-RC-7314 and7-RC-73 13 are hereby severed and the cases are herebyreferred back to the Regional Director for Region 7 withthe recommendation that the election heretofore held inthese cases be set aside and that the Regional Directororder a new election in Case 7-RC-7314 be held at suchtimeas he deems proper.14 In the event that this Recommended Order is adopted by the Board,the words"a Decision apd Order" shall be substitutedfor thewords "theRecommendedOrder of a TrialExaminer"in the notice In the furthereventthatthe Board'sOrder is enforcedby a decreeof a United StatesCourt ofAppeals, the words "a Decree of the UnitedStates Court of Ap-peals Enforcing an Order"shall be substituted for the words"a Decisionand Order "25 In the event that this Recommended Order is adopted by the Board,this provision shall be modified toread "Notifysaid Regional Director,inwriting,within 10 days from the date ofthisOrder,what steps Re-spondent has taken to comply herewith."APPENDIXNOTICE TO ALLEMPLOYEESconditions for the purpose of forcing them to aban-don their support of Retail Store Employees Union,Local No. 11, Retail Clerks International Associa-tion,AFL-CIO, or Local 539, Amalgamated MeatCutters and Butcher Workmen of North America,AFL-CIO.WE WILL NOT refuse to bargain collectively withRetail Store Employees Union, Local No. 11, RetailClerks International Association, AFL-CIO, as theexclusive representative of our employees in the fol-lowing appropriate unit:All regular full-time and regular part-time em-ployees of the Respondent at its stores locatedat 901 West Front Street, 1101 South Garfield,and 124 East State Street, Traverse City; 112Antrim Street and 116 Antrim Street, Char-levoix; and 211 South Mitchell Street, Cadillac,Michigan,butexcludingstoremanagers,assistant store managers, meat department em-ployees, confidential employees, office clericalemployees, guards, and supervisors as definedin the Act.WE WILL, upon request, bargain collectively withRetail Store Employees Union, Local No. 11, RetailClerks International Association, AFL-CIO, as theexclusive bargaining representative of Respondent'semployees in the unit found appropriate with respectto rates of pay, wages, hours of employment, andother terms and conditions of employment, and, if anunderstanding is reached, embody such understand-ing ina signed agreement.WE WILL NOT in any like or similar manner inter-fere with, restrain, or coerce our employees in the ex-ercise of their rights to self-organization, to formlabor organizations, to join or assist Local 539,Amalgamated Meat Cutters and Butcher Workmenof North America, AFL-CIO, and Retail Store Em-ployees Union, Local No. 11, Retail Clerks Interna-tional Association, AFL-CIO, or any other labor or-ganization, to bargain collectively through represent-atives of their own choosing, to engage in concertedactivities for the purposes of collective bargaining orother mutual aid or protection, or to refrain from anyand all such activities, except to the extent that suchrightmay be affected by anagreement requiringmembership in a labor organization as a condition ofemployment as authorized in Section 8(a)(3) of theAct, as modified by the Labor-Management Report-ing and Disclosure Act of 1959.All our employees are free to become or remain, orrefrain from becoming or remaining, members of Local539, Amalgamated Meat Cutters and Butcher Workmenof North America, AFL-CIO, or Retail Store EmployeesUnion, Local No. 11, Retail Clerks International As-sociation, AFL-CIO, or any other labor organization, ex-cept to the extent that this right may be affected by anagreement in conformity with Section 8(a)(3) of theamended Act.Pursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:OLESON'S FOODS NO. 4,INC.(Employer)WE WILL NOT threaten our employees withDatedByeconomic reprisals or'more burdensome working(Representative)(Title) OLESON'S FOODS NO. 4, INC.553OLESON'S FOODS NO. 5,OLESON's FOOD STORESINC.(Employer)(Employer)DatedBy(Representative)(Title)DatedBy(Representative)(Title)OLESON'S VARIETY STORE(Employer)DatedBy(Representative)(Title)OLESON's FOODS No. 6,Thisnoticemust remain posted for 60 consecutiveINC.daysfrom the date of posting and must not be altered,(Employer)defaced, or covered by anyother material.If employees have any question concerning this noticeor compliance with its provisions, theymay communicatedirectlywith the Board'sRegional Office,500 BookDatedByBuilding,1249 WashingtonBoulevard, Detroit,Michigan(Representative)(Title)48226,Telephone226-3200.